Citation Nr: 1038226	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  06-37 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for posttraumatic stress disorder 
(PTSD).

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for psychiatric disability other 
than PTSD, to include bipolar disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1977 to January 1980.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota 
(RO), which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the record reveals that these claims 
require additional development.  

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(2) (2010).  There are 
also heightened obligations to assure that the record is complete 
with respect to Federal Government records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  VA treatment records are deemed to be 
constructively of record in proceedings before the Board.  Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).

The most recent VA treatment record in the claims file is an 
October 2, 2006, VA outpatient psychiatric treatment note.  This 
note relates that the Veteran was to return for a follow-up 
medication evaluation in three weeks, suggesting that additional 
VA treatment records exist that have not been associated with the 
claims file.  On remand, any VA records dated after October 2, 
2006, should also be obtained.  Id. 



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file copies of the Veteran's complete 
treatment records from the St. Cloud VAMC, 
dated from October 3, 2006, to the 
present.  

2.  Then, readjudicate the claims on 
appeal.  If either decision remains 
adverse to the Veteran, provide the 
Veteran and his representative an SSOC and 
an opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


